DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The person “having ordinary skill in the art” has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in this application reasonably reflect this level of skill.
Claims 1, 2, 5-21 and 23-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0112853 A1 in view of US 2017/0144105 A1.
Figure 2 and the description of this figure 2 set forth w/in the text of this US 2014/0112853 A1 illustrate and describe an exhaust gas treatment train for abating the emission of pollutants emitted from a combustion source (please also note at least paragraph number 2 w/in this US 2014/0112853 A1).  The exhaust gas treatment train is characterized by sequentially providing (in the flow direction of the exhaust gas emitted from the combustion source) an oxidation catalyst (which may be platinum and/or palladium supported on a metal oxide: please also note at least paragraph number 88 in this US 2014/0112853 A1); a catalyzed soot filter (which may be platinum and/or palladium which is supported on metal oxide: please also note at least paragraph number 88 in this US 2014/0112853 A1); a NOx reductant injection means; a first SCR unit; a second SCR unit (both of which may by a AEI zeolite that may contain from 1 to 5 wt percent copper and/or from 1 to 10 wt percent iron: please also note at least claim 2 and paragraph numbers 63 and 65 in this US 2014/0112853 A1) and (lastly) an AMOX unit for the elimination of any residual ammonia that may still be present in the exhaust gas (which may also be platinum and/or palladium supported on copper CHA: please see paragraph number 88 in this US 2014/0112853 A1).  Also, please note that paragraph number 82 in this US 2014/0112853 A1 also mentions that the zeolites may have a surface area in the range of 400 to 750 m2/g.  Thus, the discussed portions of this US 2014/0112853 A1 reasonably seem to meet the limitations described in at least a portion of the Applicants’ independent claims 1 and 28 as well the limitations set forth in the Applicants’ dependent claims 2, 5, 6, 7, 8, 9, 13, 14, 20, 24, and 29.
	The difference between the Applicants’ claims and this US 2014/0112853 A1 is that the Applicants’ independent claims 1 and 28 also set forth that the SAR of the AEI zeolite may range from 10 to 19 (whereas paragraph number 69 in this US 2014/0112853 A1 mentions a SAR for their corresponding zeolite that may range from greater than 15 to 256).
US 2017/0144105 A1 in its paragraph number number 16 sets forth an AEI zeolite that may evidently be used as a SCR catalyst (please note at least paragraph number 13 in this US 2017/0144105 A1), wherein the SAR may range from 3 to 15 (please also note at least the abstract as well as paragraph number 13 in this US 2017/0144105 A1).  This zeolite exhibiting this SAR is taught to also effectively remove N2O out of the exhaust gas, as well (again, please also note at least paragraph number 13 in this US 2014/0112853 A1) – the same advantage and field of endeavor as the Applicants’ invention (please note the comments provided on pg. 3 lns. 42-48 in the Applicants’ specification).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed to have modified the SAR of the AEI zeolite set forth in US 2014/0112853 A1 to range of 10 to 19, as called for in at least the Applicants’ independent claims 1 and 28, because the disclosures set forth in at least paragraph numbers 13 and 16 in US 2017/0144105 A1 fairly suggests that significantly similar SAR ranges for a AEI zeolite produces a SCR catalyst that is also able to efficiently abate the presence of N2O out of the exhaust gas – i. e. the same advantage and field of endeavor set forth in at least pg. 3 lns. 42-48 in the Applicants’ specification.
The difference between the Applicants’ claims and these US 2013/0112853 A1 and US 2017/0144105 A1 references is that the Applicants’ dependent claims 10, 11, 12, 15, 16, 17, 18, 19, 21, 23, 25, 26 and 27 all recite certain compositional and/or process parameters associated w/ the Applicants’ exhaust gas treatment system that do not appear to be explicitly recited in these US 2013/0112853 A1 and US 2017/0144105 A1 references (such as catalyst metal loadings, particle size distributions, pore volumes, etc.), however it is “reasonably expected” that at least an obvious variation of the same process and/or system for abating the emissions of the same pollutants out of the same exhaust gas by utilizing at least an obvious variation of the same exhaust gas treatment train containing the same components to the same degree/extent would inevitably operate w/ at least an obvious variation of the same claimed compositional and/or process parameters (to include the catalyst metal loadings, particle size distributions, pore volumes, etc. mentioned in at least the Applicants’ dependent claims 10, 11, 12, 15, 16, 17, 18, 19, 21, 23, 25, 26 and 27) and such “reasonable expectations” are evidence of prima facie obviousness.

Allowable Subject Matter
The Applicants’ dependent claims 3, 4 and 22 have been allowed over the teachings provided in these US 2013/0112853 A1 and US 2017/0144105 A1 references because the limitations described in these Applicants’ claims 3, 4 and 22 are not taught or suggested in these US 2013/0112853 A1 and US 2017/0144105 A1 references.



References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:
US 2016/0354724 A1; US 2017/0259250 A1; US 2018/0093256 A1; US 2018/0043305 A1; WO 2018 185 655 A1; JP 2015 196 115 A and also DE 10 2014 117 671 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/               Primary Examiner, Art Unit 1736